[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR MODIFICATION
A judgment for dissolution entered November 3, 1988. By the terms of the judgment the defendant was ordered to pay to the plaintiff the sum of $275.00 per week for the support of the minor child of the parties, whose date of birth is December 5, 1987.
At the hearing on this Motion for Modification the defendant appeared as did his attorney and the plaintiff's attorney. Both parties presented financial affidavits. The defendant testified on direct and cross examination. One single issue, it would appear, has been presented. This issue relates to the obvious non-conformity of the support order to the current Child Support Guide Lines.
Developing Connecticut law supports the defendant's claim that the Child Support Guidelines provide a proper support for his right to have the current order modified (See Turner v. Turner, 219 Conn. 703 (7/91)). There is no indication whatsoever that any special consideration exists which would permit or support a deviation from the Guidelines. This court finds the defendant falls within an income range which, under the Guidelines, requires he pay for support of the child the sum of One Hundred Twenty-Three ($123.00) Dollars per week. CT Page 7854
The Motion for Modification is granted. The order (re support) presently of $275.00 per week is modified to $123.00 per week.
LEONARD W. DORSEY SENIOR JUDGE